DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/24/22 has been entered.

Response to Arguments
Applicant’s amendments filed 5/24/22 have been entered. Applicant’s amendments have overcome the previously presented 112(a) rejection(s) in the Office Action of 3/22/22. 

Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. The claims in question were rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1) (additionally, and/or alternatively further in view of Crickmer (US 2254060 A)). 
Specifically applicant contends that the newly recitation is not taught by the prior art. The examiner respectfully disagrees. As stated below, as best understood, the claim limitation is taught by the prior art reference(s) cited. Ingram teaches this feature. Fig 11A of Ingram shows that the spring 1142 is positioned on the exterior of the seal 1140’s interior portion such as that portion of the seal which is radially inward of the spring. The examiner additionally notes that Fig 11B shows and Para 0097 states that springs 1142, 1144 may at “an outer surface 1150 of the seal body 1140”. This meets the newly recited limitation as best understood. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. At least claims 1, 7, and 14 recite: “a portion of the at least one garter spring is positioned exterior to the one or more seal elements” and claims 3, 9 and 16 “the portion protrudes from the one or more seal element into an annulus […]”. Therefore, a portion of the at least one garter spring is positioned exterior to the one or more seal elements and the portion protruding from the one or more seal element into an annulus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 7, and 14 each recite “a portion of the at least one garter spring is positioned exterior to the one or more seal elements”. The newly recited limitation is not supported by the original disclosure. Applicant has specifically identified e.g. Para 0032 and Figure 4 for support for this new limitation. However, Figure 4 shows the garter spring 400 wholly within the seal element 220. Para 0032 explicitly describes the garter spring 400 as being “at least partially disposed within annular seal 220”. A figure which shows the spring 400 as being wholly within and a description in the specification which described the spring 400 as being “disposed within” does not support a new recitation that “a portion of the at least one garter spring is positioned exterior to the one or more seal elements”.  In other words, the original disclosure does not reasonably convey possession of the claimed subject matter. Accordingly, the claims as amended fail to comply with the written description requirement. 
Along a similar vein, the newly recited limitations of claims 3, 9 and 16 each recite: “the portion protrudes from the one or more seal element into an annulus […]” is not supported by the original disclosure is additionally rejected for the reason(s) already discussed above.  
Claims 2-6, 8-13, and 15-20 are rejected for depending from a rejected claim and/or otherwise containing the similar rejected subject matter (as is the case with at least claims 3, 9, and 16).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7, and 14 each recite “a portion of the at least one garter spring is positioned exterior to the one or more seal elements”. Previously in the claim, the “one or more seal element comprises at least one garter spring”. Under one reasonable interpretation of the claim, the claims appear to require that the one or more seal element comprises at least one garter spring i.e. the garter spring is a part of the one or more seal element while simultaneously suggesting that the garter spring is a separate component from the seal element (as is suggested by requiring its “position[ing] exterior to the one or more seal elements”). In other words, it is not clear, under this interpretation of the claims, how something can be positioned exterior to itself. For the purpose of examination the examiner understands the claim as requiring that any portion of the spring be positioned radially outward relative to any other portion of the sealing element or near the outer portion of the seal element. Claims 2-6, 8-13, and 15-20 are rejected for depending from a rejected claim or otherwise containing similar indefiniteness claim structure.  

Claims 3, 9 and 16 each recite: “the portion protrudes from the one or more seal element into an annulus that is between the liner [a liner in claim 16] and the one or more seal elements.” When considered in light of the specification, it appears that applicant may intend to refer to a subterranean wellbore tubular (e.g. tubular 175) and not a liner 215. There is no annular space between liner 215 and seal element 220, as seen in Fig 2 of the instant application. The examiner notes that the preamble of the claims directs the claim to a “liner hanger” and in at least the parent claims for claims 3 and 9 already require the liner and a liner is suggested at least by the preamble of claim 14 as a part of its liner hanger. The examiner acknowledges that tubular 175 may be a liner, however, this interpretation would be inconsistent with the preamble of the claim which directs the claim to a downhole expandable liner hanger. In other words, the recited liner does not form an annulus with the one or more seal elements and applicant has misused the term “annulus” or applicant intends to refer to a component other than a/the “liner”—in either case the claim limitation is unclear and therefore indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1) alternatively and/or additionally claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Crickmer (US 2254060 A). 

Regarding claim 1, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more seal elements (Fig 11A, seals 1140), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.)
wherein a portion of the at least one garter spring is positioned exterior to the one or more seal elements (As best understood in light of the indefinite claim language, Fig 11A, the spring 1142 is positioned on the exterior of the seal 1140’s interior portion such as that portion of the seal which is radially inward of the spring, such as seal portion indicated around reference numeral 1115; Fig 11B, Para 0097, springs 1142, 1144 may at “an outer surface 1150 of the seal body 1140”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claim 7, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.). . 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claim 14, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
an expansion element (Fig 11A, element indicated at 1108) comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”) , wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.)
wherein a portion of the at least one garter spring is positioned exterior to the one or more seal elements (As best understood in light of the indefinite claim language, Fig 11A, the spring 1142 is positioned on the exterior of the seal 1140’s interior portion such as that portion of the seal which is radially inward of the spring, such as seal portion indicated around reference numeral 1115; Fig 11B, Para 0097, springs 1142, 1144 may at “an outer surface 1150 of the seal body 1140”). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).  
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known in the art for a similar device to yield the predictable result of joining an element and an elastomeric sealing element together. 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claims 2, 8, and 15, Ingram further teaches wherein each of the one or more seal elements comprises a plurality of garter springs (Fig 11A, springs 1142 and 1144).  

Regarding claim 3, 9, and 16,Ingram further teaches the portion protrudes from the one or more seal element into an annulus that is between the liner [a liner in claim 16] and the one or more seal elements (As best understood in light of the indefinite claim language, Fig 11A, the spring 1142 is positioned on the exterior of the seal 1140’s interior portion such as that which is radially inward of the spring, such as seal portion indicated around reference numeral 1115 and is between outer tubular 130. The space between the interior portions of the seal 1140 and outer tubular 130 is an annular space). 

Regarding claims 4, 10, 17, Ingram further teaches wherein the one or more seal elements are operable to engage a downhole tubular (Fig 11B, the seal(s) 1140 are in contact with tubular 130). 

Regarding claims 5, 12, and 18, Ingram further teaches wherein the at least one garter spring is disposed around the one or more seal elements (Fig 11A-11B, the garter spring 1142 is disposed circumferentially around the seal 1140, the garter spring is seen as being a circumferential ring in e.g. Fig 2B, 12B, etc.). 

Regarding claims 11 and 20, Ingram as modified by Crickmer further teaches at least one garter spring is vulcanized with the one or more seal elements (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140. 

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Tang (CN 203023474 U – previously provided) (additionally and/or alternatively further in view of Crickmer (US 2254060 A)).

Regarding claim 6, 13, and 19, while Ingram teaches Ingram is silent on wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel alloys, nickel alloys, or combinations thereof.  
	Tang teaches wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel allows, nickel alloys, or combinations thereof (Paras 0010 and 0013, the spring may be “carbon steel spiral spring or stainless steel wire coil spring”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using the spring with the material as disclosed by Tang because Tang outlines a list of materials known to be useable for the construction of anti-extrusion garter springs and the selection of one such known material would be required for the implementation of the invention of Ingram and it would be obvious to try, in view of the finite number of options for such springs presented by Tang, and the known and predictably operability of those materials as springs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676